Citation Nr: 1702224	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  06-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to vocational rehabilitation subsistence allowance under the provisions of Chapter 31, Title 38, United States Code.

2.  Whether the reduction of the pension benefit, effective January 1, 2013, was proper.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant served on Active duty from April 1955 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In a VA Form 9 of March 2006, the appellant stated that he wanted a personal hearing before a Veterans Law Judge in Washington, D.C. By letter dated in June 2006, the appellant was advised that he was scheduled for a personal hearing in August 2006. However, in July 2006, the appellant requested that his hearing be cancelled. 

In April 2008, the Board denied the appellant's claim. 

In a Memorandum Decision of April 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claim for readjudication.

In June 2010 the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he was entitled to receive a monthly subsistence allowance once he was found entitled to Chapter 31 services.  

A review of the file, both on VBMS and Virtual VA (VVA), shows that the file is incomplete.  The records contained in the electronic file pertain to the Veteran's compensation claims and to the development and readjudication of the issue at hand after the June 2010 Board remand.  However, the electronic file does not contain any of the records which were on file at the time of the April 2008 Board decision and subsequent Court remand.  Again, the only records from that time period pertain to compensation claims rather than any issues related to Vocational Rehabilitation or any claims pertaining to it.  As such, it appears that the Veteran's file is incomplete and that the Vocational Rehabilitation file has not been associated with the electronic record.  With an incomplete file, the Board cannot conduct a review of the issue on appeal.

On remand, the Veteran's Vocational Rehabilitation file and any other outstanding portions of the Veteran's file should be requested and associated with the claim file.

Further in June 2015, the AOJ reduced the Veteran's pension benefit effective January 1, 2003.  Later that same month, the Veteran submitted a notice of disagreement with the reduction.  A Statement of the Case (SOC) has not been issued regarding the reduction issue.  There is no indication that the RO is continuing to work on this issue.  Therefore, a remand is necessary to issue the Veteran an SOC regarding the propriety of his reduction.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request and associate with the record the Veteran's Vocational Rehabilitation folder and any all missing portions of the file predating the June 2010 Board remand regarding the issue of entitlement to subsistence.

2. The AOJ or the AMC should issue a statement of the case to the Appellant on the issues of whether the reduction of the pension benefit, effective January 1, 2013, was proper.  He should also be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




